Citation Nr: 9900846	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for keratoconus.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3. Entitlement to service connection for tinnitus in the 
right ear.

4.  Entitlement to service connection for tinnitus in the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 through 
October 1978 and from June 1980 through June 1982.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania and the VA Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that the veteran has not claimed that 
tinnitus in his right ear is etiologically related to the 
hearing loss in his right ear, nor is the issue of 
entitlement to secondary service connection for tinnitus in 
the right ear raised by the record.  Therefore, it will not 
be decided herein.  However, in view of the Boards 
disposition of the veterans claim for service connection for 
right ear hearing loss disability, the veteran should so 
inform the RO if he believes that service connection for 
tinnitus in the right ear is warranted on a secondary basis.  
The RO should respond appropriately to any such claim filed 
by the veteran.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veterans keratoconus is a 
congenital disorder that should have been diagnosed in 
service, that it was manifested during his second period of 
service by a decrease in his visual acuity and that the 
condition continued to progress following his discharge from 
service as a result of the failure of service physicians to 
diagnose the disorder.  The veteran also alleges that he 
bumped one of his eyes in service, but it is not clear 
whether he is contending that this incident worsened the 
keratoconus.  It is contended that service connection is 
warranted for defective hearing in his right ear and for 
tinnitus because they are the result of noise exposure in 
service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims of entitlement to 
service connection for keratoconus and for tinnitus in the 
right ear are well grounded.

Further, it is the decision of the Board that the evidence 
supports the claims for service connection for right ear 
hearing disability and tinnitus in the left ear.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The claims of entitlement to service connection for 
tinnitus in the right ear and keratoconus are not plausible.

3.  In an unappealed rating decision, dated in March 1996, 
the RO&IC denied entitlement to service connection for right 
ear hearing loss disability.

4.  Evidence received since the RO&ICs decision in March 
1996 includes evidence which is neither cumulative or 
duplicative of that on file at the time of the decision and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for right ear hearing loss disability.

5.  The veterans right ear hearing disability is due to 
service. 

6.  Tinnitus of the left ear is etiologically related to the 
veterans service-connected  hearing loss disability in that 
ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
keratoconus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right ear 
hearing loss disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  Hearing loss disability in the right ear was incurred in 
service.  38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1998).

4.  Tinnitus in the left ear is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(1998).

5.  The claim of entitlement to service connection for 
tinnitus in the right ear is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection is also warranted for disability which is 
proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. 
§ 3.310(a). 

The threshold question is whether the veterans claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, has he submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
plausible.  VA has no duty to assist in the development of a 
claim if it is not well grounded.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The United States Court of Veterans Appeals (Court) has said 
repeatedly that 38 U.S.C.A. § 5107(a) unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded.  See Grivois v. Brown, 6 Vet. App. 136 
(1994); Grottveit at 92; Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Court has stated that the quality and quantity 
of the evidence required to meet the statutory burden depends 
upon the issue presented by the claim. Grottveit at 92-93.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.  

Further, in order for a direct service connection claim to be 
well grounded, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

I.  Keratoconus

The veterans service medical records do not show that he was 
found to have keratoconus.  The veteran acknowledges and the 
medical evidence shows that the disorder was initially 
diagnosed in 1985.  Although the veteran contends that the 
disorder was present in service, he is not qualified to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The record contains no medical 
evidence suggesting that the disorder was present in service 
or that it was caused or worsened by service.  Although the 
veteran alleges that he was told by his physicians that the 
disorder was probably present in service, his account of what 
his physicians purportedly told him, filtered as it is 
through the sensibilities of a layperson, does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In light of these circumstances, the Board 
must conclude that the veterans claim is not well grounded.

The Board notes that through correspondence, the statement of 
the case and the supplemental statement of the case, the 
veteran has been informed of the absence of medical evidence 
supporting his contentions and of the need for such evidence.  
.  In the Boards opinion, VA has complied with its duty to 
inform the veteran of the elements necessary to complete his 
application for service connection for this disability.

While the Board has considered and denied this portion of the 
appeal on a ground different from that of the RO and RO&IC, 
that is, whether the veterans claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Boards decision.  In 
assuming that the claim was well grounded, the RO and RO&IC 
accorded it greater consideration than was warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand the case to the RO for consideration of 
the issue of whether the veterans claim is well grounded 
would be pointless, and, in light of the law and regulations 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. Op. 16-92).

II.  Right Ear Hearing Disability

In March 1996, the RO&IC denied entitlement to service 
connection for hearing loss disability in the right ear. The 
veteran was notified of that decision, as well as his 
appellate rights; however, he did not initiate an appeal.  

In February 1997, the RO found that the veteran had submitted 
new and material evidence to reopen the claim of entitlement 
to service connection for right ear hearing loss disability.  
However, to ensure that it has jurisdiction, the Board must 
also consider the issue of whether new and material evidence 
has been submitted to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The evidence on file at that time of the unappealed rating 
decision included no medical opinion linking defective 
hearing in the right ear to noise exposure in service.  

Evidence submitted since the March 1996 decision includes the 
report of a January 1997 VA audiologic examination, in which 
the examiner concluded that the veteran had a bilateral 
sensorineural hearing loss which was the result of noise 
exposure in service.  Such evidence had not been previously 
submitted to agency decision makers and bears directly and 
substantially upon the issue of entitlement to service 
connection for right ear hearing loss disability.  It is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, it is new and material for the purpose 
of reopening the claim.  Accordingly, a de novo review of the 
evidence is warranted. Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The veterans claim for service connection for right ear 
hearing loss is well grounded, and the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of this claim has been obtained.

The evidence shows that the veteran was in the artillery 
during his first tour of active duty and that he was a 
gunners mate during his second period of active duty.  
Although the reports of audiometric examinations in service 
do not establish the presence of right ear hearing loss 
disability, as defined in 38 C.F.R. § 3.385, they do show 
that a significant progression in decibel loss occurred 
during service.  The presence of right ear hearing loss 
disability is established by the post-service medical 
evidence of record.  Moreover, the January 1997 VA audiology 
opinion directly links the veterans right ear hearing loss 
disability to service, and the record contains to medical 
opinion against the claim.  Therefore, the Board concludes 
that the preponderance of the evidence supports the claim. 

III.  Tinnitus

The claim for service connection for left ear tinnitus is 
well grounded.  The record reflects that all available 
evidence necessary for an equitable disposition of this claim 
has been obtained.  

During the February 1996 VA audiologic examination, the 
veteran complained of intermittent tinnitus in the left ear 
and reported none in the right ear.  

A report of VA outpatient treatment, dated in October 1996, 
indicates that the tinnitus in the veterans left ear is 
associated with hearing loss disability in that ear.

At his January 1997 VA audiologic examination, the veteran 
complained of constant tinnitus, bilaterally.  He attributed 
it to acoustic trauma associated with artillery fire in 
service.  Tinnitus was diagnosed but no opinion concerning 
its etiology was provided.

In view of the foregoing outpatient record linking the 
veterans left ear tinnitus to the service-connected hearing 
loss disability in that ear, the Board concludes that service 
connection is warranted for the left ear tinnitus on a 
secondary basis.

Although the veteran believes that the tinnitus in his right 
ear is etiologically related to service, he is not competent 
to provide this medical opinion.  See Espiritu.  The record 
contains no medical evidence suggesting that tinnitus in the 
veterans right ear was present in service or until many 
years thereafter and no medical evidence suggesting that the 
right ear tinnitus is etiologically related to service.  
Therefore, this claim is not well grounded.  As explained 
above, the issue of entitlement to secondary service 
connection for right ear tinnitus is not before the Board so 
it is not decided herein.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Boards decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this claim to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Entitlement to service connection for right ear hearing loss 
disability is granted.

Entitlement to service connection for tinnitus in the left 
ear is granted.

Entitlement to service connection for keratoconus is denied.



Entitlement to service connection for tinnitus in the right 
ear is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
